EXHIBIT 10.14

RETENTION AGREEMENT

THIS RETENTION AGREEMENT (this “Agreement”) is made and entered into this
            day of             , 2011, by and between HANCOCK BANK OF LOUISIANA,
a Louisiana state chartered commercial bank having its headquarters in Baton
Rouge, Louisiana, (“Employer”) and Suzanne Thomas, an individual (hereinafter
“Employee”).

WHEREAS, Employee is currently employed by Whitney National Bank as Executive
Vice President and Division – Executive Credit Administration; and

WHEREAS, Hancock Holding Company (“HHC”) and its wholly-owned subsidiaries,
Hancock Bank and Employer, have entered into an Agreement and Plan of Merger
whereby Whitney Holding Corporation (“WHC”) will merge with and into HHC and
WHC’s subsidiary, Whitney National Bank (“WNB”), will merge with and into
Employer (the “Merger”); and

WHEREAS, upon consummation of the Merger, Employer shall be renamed Whitney
Bank; and

WHEREAS, Employer desires to retain the services of Employee subsequent to the
consummation of the Merger and Employee desires to become and remain employed by
Employer; and

WHEREAS, Employee will, by virtue of such employment, have regular contact with
the customers of Employer and of persons or entities affiliated with Employer
and will become and remain familiar with the non-public confidential and
proprietary information and trade secrets of Employer and of persons or entities
affiliated with Employer.

THEREFORE, in consideration of the mutual promises and covenants herein
contained:

1. Employment. Employer hereby agrees to employ Employee during the Term of this
Agreement, as provided in Section 2, in the position of Chief Credit Officer,
Whitney Bank and Executive Vice President with duties that are generally
commensurate with such position in all material respects, and Employee hereby
accepts such employment by Employer. In executing this Agreement, Employee
certifies her understanding that her employment will be at-will, and that
neither Employee nor Employer have entered into a contract regarding the terms
or the duration of Employee’s employment. As an at-will employee, Employee will
be free to terminate her employment with the Employer at any time, with or
without Cause or advance notice. Likewise, the Employer will have the right to
reassign Employee, to change Employee’s compensation, or to terminate Employee’s
employment at any time, with or without Cause or advance notice, subject to the
provisions of Section 7. During the Term, Employee’s principal location of
employment shall be New Orleans, LA.

2. Term of Agreement. The Term of the Agreement and of Employee’s employment
hereunder shall commence simultaneously with the effective date of the Merger
and shall end on the day following the third (3rd) anniversary of the effective
date of the Merger (the “Term”). The foregoing sentence notwithstanding,
Employee’s employment is and shall be at-will as provided in Section 1. Any
termination of Employee’s employment shall constitute a termination of this
Agreement, provided that the terms and provisions of Sections 7 (if applicable),
9, 10, 11 and 12 shall survive termination hereof.

3. Effectiveness of this Agreement. Upon commencement of the Term, any
employment agreement or any other contractual arrangement of any type between
Employee and WNB or WHC, including without limitation that certain Officer
Agreement effective January 1, 2008 as amended by amended and restated Officer
Agreement effective June 23, 2010, (the “Prior Agreement”) will, except as
otherwise expressly set forth herein, be terminated and will be of no further
force or effect in any of its provisions. If the Merger does not occur, this
Agreement will be void ab initio and of no force or effect.



--------------------------------------------------------------------------------

4. Duty of Loyalty and Standard of Care. Employee agrees to work diligently,
efficiently and to the best of Employee’s ability, devoting her full business
time and attention to the performance of her employment duties and
responsibilities under this Agreement, all for the purpose of advancing
Employer’s business. Employee shall not, during the Term of this Agreement,
render services of a business or commercial nature to any person or entity other
than Employer, whether it be for compensation or otherwise, without the prior
written approval of Employer. Provided, however, Employee may engage in outside
professional, civic, charitable and personal activities as are permitted by
Employer’s Code of Ethics and which do not materially interfere with the
performance of Employee’s duties and responsibilities under this Agreement.

5. Compensation and Benefits. During the Term of this Agreement, Employer shall
compensate Employee for her services hereunder as follows:

(a) Annual Base Salary. Employer will pay Employee an annual salary of $220,000
commencing as of the date of the Merger, payable in accordance with Employer’s
normal payroll practices. Such annual salary shall be reviewed for increases at
such times as annual salaries are reviewed for similarly situated employees of
Employer generally, but shall not be reduced during the Term without the consent
of Employee.

(b) Incentive Agreements. Employee shall be eligible to participate in stock or
other incentive programs of Employer made available to similarly situated
employees of the Employer generally which provide opportunities to receive cash
and/or stock incentives on terms and conditions that are substantially similar
to the terms and conditions applicable to similarly situated employees of the
Employer generally.

(c) Benefit Plans. Employee shall be eligible to participate in the retirement
plans and other employee benefit plans offered by Employer to similarly situated
employees of the Employer generally. In addition, Employee may receive
reimbursement for reasonable and necessary expenses incurred by Employee related
to the furtherance of the business of Employer in accordance with the
reimbursement policies adopted by Employer from time to time.

6. Retention Bonus. As further consideration of the promises of Employee herein,
and as an inducement to Employee to accept employment with Employer hereunder,
Employer agrees to pay Employee a retention bonus in accordance with this
Section.

(a) Amount of Bonus. The bonus shall be in an amount equal to $660,000 (3) times
the annual base salary set forth in Section 5(a) above (the “Retention Bonus”)
less applicable taxes, payable as follows:

 

  (i)

An amount equal to twenty-five percent (25%) of said Retention Bonus, less
applicable withholding taxes, shall be paid to Employee in cash within thirty
(30) days of the effective date of the Merger.



--------------------------------------------------------------------------------

  (ii)

Seventy-five percent (75%) of the Retention Bonus shall be paid to Employee in
the form of an award of restricted shares of HHC common stock (the “Restricted
Shares”), to be awarded on the day immediately following the effective date of
the Merger (the “Award Date”). The number of Restricted Shares awarded shall be
determined based on the closing value of the common stock as of the last day
immediately preceding the Award Date on which the stock is traded. The
Restricted Shares will vest three years and one day after the effective date of
the Merger, provided Employee remains employed by Employer on that date (the
“vesting date”). In the event of the death or disability of Employee prior to
the vesting date, Employee’s estate or curator shall vest in the Restricted
Shares as follows: (1) one hundred percent (100%) if Employee had completed ten
(10) or more continuous years of service, taking into consideration both her
service with Employer and her service with WHC and or WNB before the Merger, or
(2) if the preceding condition is not met, a pro rata portion of the Restricted
Shares based on the number of years since the effective date of the Merger. In
addition, in the event Employee’s employment is involuntarily terminated by the
Employer after the Term but prior to the vesting date, Employee shall vest in a
pro rata portion of the Restricted Shares based on the number of years since the
effective date of the Merger. Until Employee becomes vested in the Restricted
Shares, the Restricted Shares will be held in escrow for the benefit of Employee
and may not be encumbered or transferred by Employee. During the restricted
period, Employee shall be entitled to dividends and voting rights on the
Restricted Shares and, in the event of Employee’s termination of employment for
any reason, the Restricted Shares shall be forfeited, except for the pro rata
portion which vests on death or disability or on involuntary termination for
other than Cause as herein provided.

(b) Tax Gross Up. It is intended that the Retention Bonus be in addition to any
severance benefits which may become payable to Employee pursuant to the
provisions of Section 7 below and is offered and will be paid solely as an
inducement to Employee to accept employment hereunder with Employer. However,
should the payment of such Retention Bonus, or any portion thereof, result in
the inclusion in the gross income of Employee under the provisions of
Section 409A(a)(1)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”) of an amount in excess of the Retention Bonus (the “Additional Income”)
and/or in the imposition of additional taxes pursuant to Section 409A(a)(1)(B)
of the Code (the “409A Taxes”), Employee shall be entitled to and Employer shall
pay Employee an additional cash bonus. The additional cash bonus shall be in an
amount equal to the total of (i) the federal income tax on the Additional
Income, if any, calculated at the highest federal income tax rate in effect for
the year such Addition Income is included in gross income and (ii) the amount of
the 409A Taxes, grossed up for all applicable taxes on the total amount of the
cash bonus under this subsection (b), including federal income taxes and, if
applicable, state income taxes, both of which shall be calculated at the highest
rate then in effect, and FICA, Medicare and/or other payroll taxes which may
then be applicable to the cash bonus under this subsection (b). The additional
cash bonus, if any, shall be paid to Employee no later than the end of
Employee’s taxable year immediately following the year in which the taxes on the
Additional Income and/or the 409A Taxes are paid by Employee.

7. Severance During Term. In the event Employee’s employment is terminated by
Employer without Cause or Employee terminates her employment for “Good Reason”
at any time during the Term, Employee will receive from the Company the
severance payments and benefits set forth in Section II of the Prior Agreement,
provided however, that Employer shall have no obligation to make such
accelerated payments to Employee unless Employee shall commit in writing to
Employer, within 55 days of such termination, to honor the covenants of Sections
9 and 10 hereunder and release Employer and its affiliates from any other
liability (other than compliance with the payment obligations hereunder).
Notwithstanding the preceding, in the event of Employee’s voluntary termination
of employment, other than a termination for Good Reason, or in the event
Employee is terminated for Cause during the Term all unvested Restricted Shares
pursuant to Section 6 above shall be forfeited by Employee and Employer shall
have no obligation to Employee for the payment thereof or of severance payments
or benefits under the Prior Agreement.



--------------------------------------------------------------------------------

To the extent required by Section 409A of the Code, in the event Employee is a
“specified employee” as defined in Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulation Section 1.409A-1(i) on the date of Employee’s termination of
employment with Employer any amounts which become payable under this Section or
otherwise solely as a result of such termination of employment shall be paid on
the first business day after the six-month anniversary of the date of such
termination of employment. Whether or not Employee is a specified employee and
whether or not the payment is required to be delayed for such six-month period
shall be determined by Employer in accordance with the provisions of Treasury
Regulation Section 1.409A-1(i).

8. The following definitions apply for purposes of this Agreement:

(a) “Cause” shall mean (a) the willful and continued failure of Employee to meet
and fulfill the duties and obligations of her employment, whether pursuant to
the terms of this Agreement or otherwise, (other than due to incapacity
resulting from physical or mental illness) after demand for substantial
performance is delivered by Employer that specifically identifies the manner in
which Employer believes Employee is not fulfilling or performing said
obligation; (b) Employee’s willful misconduct which is materially injurious to
Employer, monetarily, or which otherwise materially damages Employer’s business;
(c) any act of fraud, disloyalty, dishonesty or any willful violation of any law
or significant policy of Employer committed in connection with Employee’s
employment and resulting in a material adverse effect on Employer;
(d) misappropriation or intentional damage to the properties or operations of
Employer; (e) any willful act or acts of dishonesty resulting or intended to
result in gain to Employee or Employee’s personal enrichment at Employer’s
expense. For purposes hereof, no act or failure to act shall be considered
“willful” unless not in good faith and done or omitted without reasonable belief
that such act or omission was in the best interest of Employer.

(b) “Good Reason” shall mean any of the following occurring without Employee’s
consent:

(i) a material diminution in Employee’s position, authority, duties or
responsibilities from those specified in Section 1;

(ii) requiring Employee to be based at any office which is more than 35 miles
from the location of Employee’s employment specified in Section 1; or

(iii) a material diminution in Employee’s annual base salary.

However, none of the preceding actions shall constitute “Good Reason” unless
(x) Employee provides Employer notice of the existence of such condition within
ninety (90) days of the initial existence thereof, (y) the Employer does not
cure such condition within a period of at least thirty (30) days following the
Employer’s receipt of such notice and (z) Employee resigns within ninety
(90) days of the end of such cure period.

9. Covenant Not to Induce. Employee agrees that during the term of this
Agreement, and for eighteen (18) months following a voluntary termination
hereof, Employee will not, on behalf of himself or any other person or entity,
directly or indirectly induce, persuade or encourage any other employee to
terminate such employee’s position with Employer or any person or entity
affiliated with Employer and to become employed by any other bank, bank holding
company, thrift institution, credit union or other financial institutions at any
time.



--------------------------------------------------------------------------------

10. Covenant Not to Disclose. Subject to the extent allowed by Louisiana law,
Employee agrees that Employee will not, for or on behalf of himself or herself
or any other person or entity, (a) directly or indirectly use for Employee’s own
benefit or the benefit of such other person or entity or to the detriment of
Employer or (b) disclose to any other party any Trade Secrets or Confidential
Information of Employer or any person or entity affiliated with Employer. “Trade
Secrets” means information relating to Employer’s business or the business of
any person or entity affiliated with Employer which derives economic value,
actual or potential, from not being generally known to other persons and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy or confidentiality, including but not limited to, technical or
non-technical data, formulae, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data and lists of actual or
potential customers or suppliers. “Confidential Information” means information
of Employer or of any person or entity affiliated with Employer which is
non-public, proprietary, and confidential in nature but is not a Trade Secret.
The foregoing confidentiality obligations shall commence as of the effective
date of this Agreement and shall continue at all times thereafter so long as
such Trade Secrets and Confidential Information constitute Trade Secrets and
Confidential Information under applicable law.

11. Return of Property and Materials. Upon demand by Employer, and in any event
upon termination of Employee’s employment, Employee shall immediately return to
Employer all property of Employer or any person or entity affiliated with
Employer and all materials relating to Employer’s business, the business of any
person or entity affiliated with Employer, or Employee’s employment hereunder,
including all copies thereof, whether provided by Employer to Employee or
prepared or otherwise obtained by Employee, including without limitation all
materials containing any Trade Secrets or Confidential Information of Employer
or any person or entity affiliated with Employer; all materials relating to the
customers of Employer or any person or entity affiliated with Employer; all
computer hardware, software and storage media provided by Employer or any person
or entity affiliated with Employer; and all other memoranda, correspondence,
records and notes. Nothing stated herein shall prohibit Employee from retaining
copies of any and all agreements between himself and Employer, and documents
reflecting benefit plans or agreements which she is provided by Employer and any
documents reflecting payments made to or from her to Employer.

12. Injunctive Relief, Choice of Law and Forum. If Employee or Employer violates
any provision of this Agreement, the aggrieved party shall be entitled to seek
and obtain injunctive relief, in addition to any other remedies to which said
party may be entitled at law or in equity. The parties agree that such relief
may be sought in any court having jurisdiction of the parties. The parties agree
that in any action brought to enforce the terms of the Agreement, Louisiana law
shall be applicable.

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Employer and Employee’s curators or
estate should Employee become disabled or die.

14. Notices. Any notice to be given hereunder shall be sent by registered or
certified mail, except that Employer and Employee may also give written notice
to each other by hand-delivery. If given by Employee, such notice shall be
addressed to Employer’s Department of Human Resources. If given by Employer,
such notice shall be addressed to Employee’s last known address on file with
Employer. Any such notice shall be effective as of the time of the mailing
thereof.

15. Entire Agreement; Modification and Waiver. This Agreement and any formal
written employment agreement entered into hereafter between Employee and
Employer or any person or entity affiliated with Employer contain the entire
agreement of the parties and supersede all promises, understandings or
agreements, either oral or written, between the parties, (including without
limitation, except as expressly set forth herein, the Prior Agreement) and may
not be modified except in writing and signed by the parties. Employer’s waiver
of Employee’s breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach of the same or any other
provision by Employee. Similarly, Employee’s waiver of Employer’s breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of the same or any other provision by Employer. In the event
of a conflict between this Agreement and any subsequently executed employment
agreement, the provisions of the subsequently executed employment agreement
shall control.



--------------------------------------------------------------------------------

16. Severability. If any provision of this Agreement is declared invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provisions of this Agreement and the remaining provisions of this Agreement
shall remain in full force and effect.

17. Taxes, Section 280G. The Employer will withhold and deposit all federal,
state and local income and employment taxes that are owed with respect to all
amounts paid or benefits provided to or for Employee by Employer pursuant to
this Agreement. In the event that any amounts payable or benefits provided
hereunder or otherwise in connection with the Merger become subject to the
excise tax under Section 4999 of the Code, such amounts and benefits shall be
treated in the manner set forth under Section 2.4 of the Prior Agreement,
provided, however, that in the event that such payments and benefits exceed the
“safe harbor amount” by less than $50,000, then such payments and benefits shall
not be treated in the manner contemplated by Section 2.4 of the Prior Agreement,
but shall instead be reduced to an amount equal to the “safe harbor amount” less
$5,000.00. For this purpose, the “safe harbor amount” shall mean the maximum
amount of benefits which may be paid to and/or provided to or for Employee by
Employer under the terms hereof without any portion thereof constituting an
“excess parachute payment” within the meaning of Section 280G of the Code.
Employee hereby agrees to report any amounts paid or benefits provided under
this Agreement for purposes of Federal, state and local income, employment and
excise taxes in a manner consistent with the manner in which the Employer
reports any such amounts or benefits for purposes of Federal, state and local
income, employment and excise taxes and agrees to cooperate with Employer in the
valuation of Employee’s services to be provided hereunder.

IN WITNESS WHEREOF, the parties have hereunto signed this Agreement as of the
day and year first above written.

 

EMPLOYEE       EMPLOYER               BY:                             Title:    
                 

(Date)

 

            Witness for Employee     (Date)    

Witness for Employer

  (Date)  